DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 12/23/2020, 6/25/2021, 12/13/2021, and 4/7/2022, were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2017/0176649 A1).
In regard to claim 1, Chang discloses a lens (page 4, section [0057] - page 5, section [0065], Figure 3B, “300”), comprising: an optical portion refracting light (page 5, section [0064], Figure 3B, “311”); a rib extending along a circumference of at least a portion of the optical portion (Figure 3B, “321, 351”); a first area (Figure 3B, “331”) and a second area of an object-side surface of the rib (Figure 3B, “341, 351”), wherein the first area comprises a first surface roughness and the second area comprises a second surface roughness less rough than the first surface roughness (page 5, section [0065]); and a third area (Figure 3B, “332”) and a fourth area (Figure 3B, “342, 352”) of an image-side surface of the rib (Figure 3B, “322”), wherein the third area comprises a third surface roughness and the fourth area comprises a fourth surface roughness less rough than the third surface roughness (page 5, section [0060]) wherein the second area comprises inclined surfaces (Figure 3B, “top of 351, 353”).
Regarding claim 2, Chang discloses wherein at least portions of the second area and the fourth area overlap each other when viewed in an optical axis direction (Figure 2B, “341, 351, 342, 352”).
Regarding claim 3, Chang discloses wherein the inclined surfaces comprise different angles of inclination from each other (Figure 3B, “top of 351, 353”).
Regarding claim 8, Chang discloses wherein the first area and the second area are alternately formed from one side end of the rib to the other side end of the rib (Figure 3B, “331, 341, 351”).
Regarding claim 10, Chang discloses said lens comprising a first protrusion disposed in the first area protruding in the optical axis direction (Figure 3B, “333”) and a second protrusion disposed in the third area protruding opposite to the first protrusion in the optical axis direction (Figure 3B, “334”).
Regarding claim 11, Chang discloses wherein an end of the rib comprises a surface roughness corresponding to that of the first area, the second area, the third area, or the fourth area (Figure 3B, “341, 351”).
In regard to claim 12, Chang discloses a lens assembly, comprising: lenses disposed along an optical axis ((page 4, section [0056] - page 5, section [0065], Figure 3A, “3000”) and each of the lenses comprising an optical portion refracting light (Figure 3a, “3101, 3102, 300, 3103”) and a rib extending along a circumference of at least a portion of the optical portion (Figure 3a, “3101, 3102, 300, 3103”); and a lens barrel in which the lenses are accommodated (page 2, section [0027]), wherein an object-side surface of the rib of at least one of the lenses comprises a first area (Figure 3B, “331”) and a second area (Figure 3B, “341, 351”) having different surface roughnesses (page 5, section [0065]), wherein the first area (Figure 3B, “331”) is disposed to be closer to the optical portion (Figure 3B, “311”) than the second area (Figure 3B, “341, 351”) and is rougher than the second area (page 5, section [0065]), and wherein the second area comprises inclined surfaces (Figure 3B, “top of 351, 353”).
Regarding claim 13, Chang discloses wherein an image-side surface of the rib of the at least one lens comprises a third area (Figure 3B, “332”) and a fourth area (Figure 3B, “342, 352”) comprising different surface roughnesses (page 5, section [0060]), and wherein the third area (Figure 3B, “332”) is disposed to be closer to the optical portion (Figure 3B, “312”) than the fourth area (Figure 3B, “342, 352”) and is rougher than the fourth area (page 5, section [0060]).
Regarding claim 14, Chang discloses wherein at least portions of the second area and the fourth area overlap each other when viewed in an optical axis direction (Figure 2B, “341, 351, 342, 352”).
Regarding claim 15, Chang discloses wherein the second area and the fourth area each comprise an edge portion, and the edge portion is disposed in a region in which the second area and the fourth area overlap each other in the optical axis direction (Figure 3B, “351, 352”).
Regarding claim 16, Chang discloses wherein the ribs of two adjacent lenses are coupled to one another (Figure 3A, “352, 3103”).
Regarding claim 17, Chang discloses said lens assembly comprising a spacer disposed between the ribs of the two adjacent lenses coupled to one another (Figure 3A, “3202”).
In regard to claim 18, Chang discloses a lens (page 4, section [0057] - page 5, section [0065], Figure 3B, “300”), comprising: an object-side surface (Figure 3B, “301”) and an image-side surface (Figure 3B, “302”); an optical portion comprising an optical axis (Figure 3B); and a rib extending along a circumference of the optical portion (Figure 3B, “321, 351”), the rib comprising a first circumferential region (Figure 3B, “331, 332”) and a second circumferential region (Figure 3B, “341, 351, 342, 352”) comprising lower surface roughness than the first circumferential region on the object-side and the image-side surfaces (page 5, sections 0065] & [0060]), wherein the second circumferential region overlaps on the object-side and the image-side surfaces in an optical axis direction in proportion to concentricity of the object-side surface and the image-side surface (Figure 3B, “341, 351, 342, 352”).
Regarding claim 19, Chang discloses wherein the second circumferential region comprises a circumferential edge portion (Figure 3B, “351, 352”).
Regarding claim 20, Chang discloses wherein the second circumferential region comprises a first circumferential edge portion disposed on the object-side and a second circumferential edge portion disposed on the image-side, wherein the first circumferential edge portion is spaced apart from the second circumferential edge portion in a direction perpendicular to the optical axis direction in proportion to concentricity of the object-side surface and the image-side surface.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 1-20 of prior U.S. Patent No. 10,908,378. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 24, 2022